DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1, 2, 5, 7, 8 and 15–21 are allowed.
The following is an examiner’s statement of reasons for allowance:
Independent claims 1 and 17 are allowable over Kim, US 2008/0014853 (“Kim”) in view of Bruss, US 2010/0216386 (“Bruss”).
Claim 1 describes a method for predicting failure of an air filter in an HVAC system.  The HVAC system comprises a plurality of vents, and each vent has an associated filter.  The method comprises, receiving at a processor, information about which vents are open, determining a volumetric quantity of air passing through each vent that is open, and tallying the volumetric flow through each vent.  The tally for each vent is compared to a threshold.  A warning is triggered on determining that the tally is greater than the threshold, and the filter is changed for that vent.  The volumetric quantity associated with each vent is different from the volumetric quantity associated with the other vents.  
The volumetric quantity is calculated based on a model of relative airflow correlated with the total volume of air in the HVAC system.  The model is dynamic and takes into account which vents are open at any given time.  The model is generated by monitoring a temperature at each of the vents in the system, closing a first vent of the plurality while continuing to monitor the temperature at each of the vents, and ranking 
Kim discloses a method for determining when to change the air filter of a vehicular HVAC system.  See Kim [0015].  The system determines the theoretical amount of dust that can accumulate on the filter.  Id.  The system then determines the actual amount of dust that has accumulated on the filter.  Id. at [0018], [0019].  The system uses the formula W=VC to make this determination.  Id.  W is the total weight of dust on the filter, V is the total amount of air introduced through the filter and C is the concentration of dust in the outside air.  Id.  The system compares the actual amount of dust on the filter to the theoretical amount.  Id. at [0020].  The system triggers an alarm if the calculated amount exceeds the theoretical amount.  Id.  Therefore, the system in Kim compares the actual volume of air that passes through the filter to the theoretical volume of air that passes through the filter—because the theoretical and actual amount of dust that accumulates is calculated using the formula W=VC.  Id.
Kim differs from claim 1, however, because it fails to disclose that the actual volume of air that passes through the filter is calculated based on a model of relative airflow, as recited in claim 1.  
Bruss fails to disclose this feature, because it was used in the Final Rejection dated Dec. 27, 2019, for the proposition that the vents in Kim could be adjustable.  
Claim 17 is allowable for reasons similar to claim 1.  
Claims 2, 5, 7, 8 and 15, 16 and 18–21
Note that the claims are patent eligible under 35 U.S.C. 101.  Claims 1 and 17 are directed to a method for changing filters in an HVAC system, as each claim comprises the step of “changing the filter for the vent associated with the volumetric quantity that triggered the alert in response to the warning triggered.”  This step of changing the filter is a practical application of the abstract idea of measuring the volume of air that passes through vents, while comparing the measured volume to a threshold.  Therefore, because the claims recite a practical application of the abstract idea, the claims are not directed to an abstract idea, under Step 2A, Prong Two inquiry.  See MPEP 2106.04(II)(A).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to T. BENNETT MCKENZIE whose telephone number is (571)270-5327. The examiner can normally be reached Mon-Thurs 7:30AM-6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Michener can be reached on 571-272-1424. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

T. BENNETT MCKENZIE
Primary Examiner
Art Unit 1776



/T. BENNETT MCKENZIE/Primary Examiner, Art Unit 1776